The question presented for adjudication on this appeal is whether or not appellant's second amended declaration, consisting of two counts, states a cause of action. The Circuit Court of Dade County, Florida, sustained a demurrer to the second amended declaration, and each count thereof, thereby holding that the second amended declaration failed to state a cause of action. Count 1 is viz.:
"1. That at all times herein mentioned the plaintiff was, ever since has been and now is engaged in the plastering business, performing work as a plastering subcontractor for general building contractors; that at all times herein mentioned the defendant was, ever since has been and is now engaged in the business of a general building contractor; that on, to-wit: the 10th day of October, 1939, the plaintiff and the defendant entered into a contract wherein and whereby in consideration of the mutual covenants and promises each to the other made to be by each, respectively, kept and performed, the plaintiff agreed to supply all the plastering work on a construction project known as 'Second Addition to Liberty Square, Miami, Florida,' for which construction project the defendant was the general contractor; and the defendant agreed to pay to the plaintiff the sum of Ninety Thousand ($90,000) Dollars for said plastering work, which sum of Ninety Thousand ($90,000) Dollars was by the tacit agreement of the parties to be paid the plaintiff according to general custom and usage in construction contracts prevailing in Dade County, Florida; to be paid in semi-monthly installments as the work progressed until completion of the entire project when all sums remaining due *Page 460 
were to be paid in full; and that both plaintiff and the defendant had knowledge of said custom and usage at the time the contract between them was made and that the parties hereto in the making of said contract, contracted with reference to the aforesaid custom and usage; that prior to the time when the plaintiff was to start on said plastering work the defendant breached the said contract by (1) notifying the plaintiff unequivocally that he, the defendant, would not perform his part of the said contract; and that (2) that he, the defendant, would not permit the plaintiff to proceed with said work, and ever since has kept, refused and prevented plaintiff from proceeding under said contract; whereby the defendant has totally breached and repudiated the said contract; that prior to such breaches, the plaintiff was at all times ready, willing and able to perform his part of the said contract; that as a result of the said breach and repudiation as aforesaid, the plaintiff was wrongfully deprived of the profits it would have made by virtue of said contract."
The second count is viz:
"2. That at all times herein mentioned the plaintiff was, ever since has been and now is engaged in the plastering business, performing work as a plastering subcontractor for general building contractors; that at all times herein mentioned the defendant was, ever since has been and is now engaged in the business of a general building contractor; that on to-wit: the 10th day of October, 1939, the plaintiff and the defendant entered into a contract wherein and whereby in consideration of the mutual covenants and promises each to the other made to be by each respectively, kept and performed, the plaintiff agreed to supply all *Page 461 
the plastering work on a construction project known as 'Second Addition to Liberty Square, Miami, Florida' for which construction project the defendant was the general contractor, and the defendant agreed to pay the plaintiff the sum of Ninety Thousand ($90,000) Dollars for said plastering work, which sum of Ninety Thousand ($90,000) Dollars was by the tacit agreement of the parties to be paid the plaintiff according to general custom and usage in construction contracts prevailing in Dade County, Florida; to be paid in semi-monthly installments as the work progressed until completion of the entire project when all sums remaining due were to be paid in full; and that both plaintiff and the defendant had knowledge of said custom and usage at the time the contract between them was made and that the parties hereto in the making of said contract, contracted with reference to the aforesaid custom and usage; that subsequent to the entering into of the contract as aforesaid, the defendant advised the plaintiff that it would be necessary to obtain a surety bond in the sum of Ninety Thousand ($90,000) Dollars, conditioned on the plaintiff performing the contract as aforesaid; that thereupon the plaintiff, at his own cost and expense, arranged for the issuance of a surety bond in the sum of Ninety Thousand ($90,000) Dollars in accordance with the request of the defendant; that subsequent to the entering into of the contract as aforesaid, the plaintiff made all necessary arrangements for the procurement of the large amounts of supplies and materials to be used on the construction as aforesaid; that notwithstanding the fact that the plaintiff had made arrangements for the purchase of materials to be used in connection with *Page 462 
said construction, and notwithstanding the fact that the plaintiff had made arrangements for the purchase of materials to be used with said construction, and notwithstanding the fact that the plaintiff had gone through the effort of obtaining surety bond as requested by the defendant, prior to the time when the plaintiff was to start on said plastering work, the defendant breached the said contract by (1) notifying the plaintiff unequivocally and unqualifiedly that he, the defendant, would not perform his part of the said contract; and that (2) that he, the defendant, would not permit the plaintiff to proceed with said work, and ever since has kept, refused and prevented plaintiff from proceeding under said contract, whereby the defendant has totally breached and repudiated the said contract; that prior to such breaches, the plaintiff was at all times ready, willing and able to perform his part of the said contract; that as a result of the said breach and repudiation as aforesaid, the plaintiff was wrongfully deprived of the profits it would have made by virtue of said contract."
Each count of the challenged declaration alleged the making by the parties of a verbal or oral contract and that the contract was in existence, that it was valid, binding and enforceable and provided for the plastering by the plaintiff for the defendant of a designated building for the sum of $90,000.00 and that the defendant agreed to pay plaintiff said sum of money for the contemplated work. The defendant exacted of the plaintiff a surety bond in the sum of $90,000.00, conditioned on the plaintiff performing the contract. The plaintiff expended money arranging for the issuance of the surety bond in accordance with the contract of the parties. Arrangment *Page 463 
for supplies and materials to be used in the construction work were made by the plaintiff. Appropriate allegations of the breach of the contract by the defendant appear.
A bill of particulars as to Counts 1 and 2 of the plaintiff's second amended declaration claim the loss of a profit in the sum of $20,000.00
It is our conclusion that the second amended declaration stated a cause of action and it was error to sustain a demurrer thereto. See Poinsettia Dairy Products Inc. v. The Wessel Co.,123 Fla. 120, 166 So. 306; Pallardy-Watrous Insurance Agency v. M. Tucker, 120 Fla. 895, 163 So. 284; Hazen v. Cobb-Vaughan Motor Co., 96 Fla. 151, 117 So. 853; Sullivan v. McMillan,26 Fla. 543, 8 So. 450; Duggan v. Matthew Cummings Co.,277 Mass. 445, 178 N.E. 825; Disken v. Herter, 73 App. Div. 453, 77 N. Y. S. 300; 17 C.J.S. pages 1154-5, par. 533.
The judgment appealed from is hereby reversed.
BROWN, C. J., WHITFIELD and TERRELL, JJ., concur.
BUFORD, THOMAS and ADAMS, JJ., dissent.